82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ilse E. TESARI, Plaintiff-Appellant,v.SHEARSON LEHMAN HUTTON INC.;  E.F. Hutton and Company, Inc.,Defendants-Appellees.
No. 94-56408.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 8, 1996.Decided April 8, 1996.

1
Before:  PREGERSON, and T.G. NELSON, Circuit Judges, and EZRA,* District Judge.


2
ORDER**


3
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on August 12, 1994.


4
IT IS SO ORDERED.



*
 Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3